—Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered September 2, 1994, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
In satisfaction of a five-count indictment charging him with various drug-related crimes, defendant pleaded guilty to criminal possession of a controlled substance in the third degree and was sentenced as a second felony offender to a prison term of 41/2 to 9 years. On appeal, he contends that his guilty plea was not knowingly, voluntarily or intelligently made because of his medical condition at the time of the plea. Initially, inasmuch as defendant failed to move to withdraw or vacate his plea, we find that he has waived his right to challenge it on appeal (see, CPL 440.10; People v Claudio, 64 NY2d 858; People v Warren, 47 NY2d 740, 741). Nonetheless, were we to consider the merits, our review of the transcript of the plea allocution reveals that defendant was fully advised of and understood the ramifications of his guilty plea. Consequently, we find no reason to disturb the judgment of conviction.
Mikoll, J. P., Mercure, White, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed.